Citation Nr: 0906378	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a rating in excess of 50 percent for a 
major depressive disorder.

3.  Entitlement to an effective date prior to January 31, 
2006, for the grant of service connection for a major 
depressive disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served in the Army from June 1982 to August 1982 
and in the Coast Guard from February 1984 to January 1996.

This claim is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  

The issues of entitlement to a rating in excess of 10 percent 
for DDD of the lumbar spine and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder is manifested by 
subjective complaints of depression, anxiety, nightmares, 
insomnia, and difficulty in social relationships; and 
objective evidence of moderate to severe occupational and 
social impairment exacerbated by stress, although there is no 
evidence of current suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical speech, 
near-continuous panic affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.

2.  On March 28, 2000, the Veteran filed a claim for 
entitlement to service connection for depression, which was 
denied in May 2000 and November 2001 rating decisions.

3.  The Veteran filed a notice of disagreement in May 2000 
and was issued a statement of the case on May 26, 2000, but 
did not file a timely substantive appeal following receipt of 
the statement of the case.

4.  The next communication received from the Veteran was his 
January 31, 2006, correspondence seeking to reopen his claim 
for entitlement to service connection for acute depression 
with anxiety.

5.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for a major depressive disorder from 
November 17, 2001, until the Veteran filed his claim to 
reopen on January 31, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for a 
major depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code (DC) 9411 (2008).

2.  The criteria for entitlement to an effective date prior 
to January 31, 2006, for the grant of service connection for 
a major depressive disorder have not been met.  38 U.S.C.A. 
§§ 5101(a), 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for a Major Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

In cases of disability ratings, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings is permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

Here, the Veteran is currently evaluated as 50 percent 
disabled for a major depressive disorder.  In order to 
warrant a 70 percent rating, the evidence must show the 
following:

occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and an inability to 
establish and maintain effective 
relationships.  

In addition, in evaluating psychiatric disabilities the VA 
has adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.  Under 
DSM-IV, a Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV).

Here, the Veteran was granted service connection for 
recurrent a major depressive disorder in a June 2006 rating 
decision and assigned a 50 percent evaluation.  Although this 
decision determined that he was unable to manage his personal 
affairs, he was later found to be competent.  He appealed the 
June 2006 decision and now seeks a higher rating.  However, 
based on the evidence of record, the Board finds the 
Veteran's service-connected major depressive disorder is not 
manifested by occupational and social impairment to the 
degree contemplated for the next higher rating of 70 percent.

Significantly, a March 2006 VA Mental Health Intake 
Assessment indicated a lack of eye contact and decreased 
alertness but fair concentration.  He was found to be 
oriented as to time, place, person, and situation.  His 
memory was fair, and there was no evidence of suicidal or 
homicidal ideation.  The social worker diagnosed him with a 
major depressive disorder and assigned a GAF score of 45, 
indicative of serious symptoms or serious difficulty in 
social or occupational functioning.  

The report of a May 2006 VA mental disorders examination 
indicated subjective complaints anxiety, significant 
irritability, and social withdrawal.  He reported suffering 
from only five panic attacks since September 2005.  He 
further described recurrent nightmares and difficulty 
sleeping.    

Objectively, the Veteran was found to be logical and goal 
directed.  Although he indicated being suicidal in the past, 
he denied any current suicidal ideation or plan.  He had poor 
eye contact, but there was no evidence of disorder of thought 
process or content.  There was no grandiosity or pressured 
speech noted, although there was evidence of mild psychomotor 
retardation.  The examiner opined that his current 
psychiatric presentation has resulted in a severe degree of 
impairment of social and occupational functioning.  

A July 2006 VA psychotherapy note described the Veteran as 
anxious and depressed.  His speech and thought process were 
normal, although his thought content was slightly paranoid.  
His judgment and insight were fair, with no hallucinations or 
delusions.  His memory was intact and he was able to 
concentrate.  There was no reported homicidal or suicidal 
ideation.  Subjectively, he reported continued marital 
difficulties and trouble sleeping.  

In October 2006, the Veteran was evaluated after complaints 
of chronic insomnia and marital difficulties.  The VA 
psychotherapist noted that he was not a danger to himself or 
to others.  There was no evidence of psychosis or thought 
disorder.  He was neatly dressed and groomed with sad affect 
and poor eye contact.  

Private treatment records dated from 2005 to 2006 reveal 
treatment for acute anxiety and depression.  These records 
revealed him to be oriented as to person, time, and place.  
He made fair to poor eye contact and engaged in a fair 
manner.  He was found to be goal oriented, with no psychoses, 
suicidal ideation, or homicidal ideation.  His affect was 
congruent to constricted and his insight and judgment were 
intact to limited.  A January 2006 letter from another 
private physician indicated that the Veteran was unable to 
return to work at the time due to his severe depression, 
which was significantly exacerbated by work-related stress.  

VA outpatient treatment records dated from 2006 to 2008 
revealed continuing treatment for anxiety and depression, 
with continuing complaints of difficulty sleeping.  He was 
consistently noted to be neatly dressed and well groomed.  
His most recent treatment notes in June 2008 revealed good 
eye contact and psychiatric stability, with no evidence of 
psychosis or thought disorders.  His speech was spontaneous 
and goal directed, and his judgment and insight were good.  
He was not considered to be a danger to himself or to others.  

He also submitted a September 2008 Medical Source Statement 
from his VA psychiatric mental health nurse practitioner 
indicating that he interacted poorly with others.  His poor 
concentration resulted in an impaired comprehension and 
ability to retain and recall information.  The nurse 
practitioner diagnosed him with recurrent major depression 
and assigned him a GAF score of 55, indicative of merely 
moderate symptoms or moderate difficulty in social or 
occupational functioning.  

At his September 2008 Travel Board hearing, the Veteran 
testified that visits a VA social worker approximately once 
every two weeks.  He reported anxiety, poor concentration, 
and "problems being in crowds."  He noted that he treated 
his disability through a combination of counseling and 
medication.  

Although the Veteran's psychiatric symptomatology has been 
characterized as moderate to severe, the Board finds that his 
depressive disorder is not manifested by occupational and 
social impairment to the degree contemplated for the next 
higher rating of 70 percent.  

Specifically, the objective evidence of record does not show 
that he currently suffers from suicidal ideation or 
obsessional rituals, an inability to communicate through 
speech, or exhibits near-continuous panic attacks or periods 
of violence.  Furthermore, his treatment records all indicate 
that he can function independently; is oriented as to person, 
time, and place; and is able to maintain his own personal 
hygiene.  As a result of the foregoing, the picture of 
overall symptoms of a major depressive disorder displayed by 
the Veteran during the period on appeal more nearly 
approximate the current 50 percent rating.

In addition, the Board has considered the Veteran's 
statements regarding his depressive disorder.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has considered whether staged ratings 
are appropriate but finds no distinct time periods where the 
Veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Additionally, as the 
preponderance of the evidence is against the claim for an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
the evidence does not show that his major depressive 
disorder, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  

As indicated above, although the Veteran stopped working as a 
customer service representative for the United States Postal 
Service in 2005, the Board notes that his withdrawal was 
voluntary and he was not terminated.  Although a January 2006 
letter from his private physician opined that he would be 
unable to return to work at that time due to his depression, 
there is no indication how long the physician intended that 
he remain home from work.  

Parenthetically, the Board notes that the issue of 
entitlement to TDIU is pending.  As such, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating at this time pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Earlier Effective Date for a Major Depressive Disorder

The Veteran also contends that he is entitled to a grant of 
service connection for a major depressive disorder from March 
28, 2000, the date he filed his original claim for 
depression.  He testified as to these assertions at his 
Travel Board hearing in September 2008.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2008).  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2008).  

The effective date of compensation, based on a claim reopened 
with new and material evidence after a final disallowance, 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. § 3.400(q), (r) (2008).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2008).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2008); see also Norris v. West, 12 Vet. App. 
413, 421 (1999) (distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In this case, the Veteran filed a claim on March 28, 2000, 
for depression.  The claim was initially denied in a May 3, 
2000, rating decision.  He filed a notice of disagreement in 
May 2000, and a statement of the case was issued on May 26, 
2000.  On November 17, 2001, the RO issued a new rating 
decision which again denied the service connection claim in 
light of recent Veterans Claims Assistance 
Act of 2000 (VCAA) legislation.  However, he did not file a 
timely appeal and those decisions became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

Absent a challenge based on clear and unmistakable error 
(CUE), which is not before the Board at this time, the 
November 2001 rating decision denying service connection for 
a major depressive disorder is final.

The next communication received from the Veteran, formal or 
informal, was his January 31, 2006, correspondence seeking to 
reopen his claim for acute depression with anxiety.  There 
was no evidence prior to this date of an intent to file a 
claim.  This is the current effective date for the grant of 
service connection for a major depressive disorder.  As this 
is the date of VA receipt of the claim to reopen, the Board 
finds that it is the appropriate effective date of 
compensation.  

In sum, the Board finds that the preponderance of the 
evidence is against an earlier effective date for the grant 
of service connection for a major depressive disorder prior 
to January 31, 2006, and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.

III.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims arise from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO associated the Veteran's service treatment 
records, VA treatment records, and private treatment records 
with the claims folder.  Further, he was afforded a VA 
examination in May 2006.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder is denied.

Entitlement to an effective date prior to January 31, 2006, 
for the grant of service connection for a major depressive 
disorder is denied.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the Veteran claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of the current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Veteran seeks a rating in excess of 10 percent for 
DDD of the lumbar spine.  He was afforded his most recent VA 
spine examination in May 2006.  However, in his June 2007 
substantive appeal, he indicated that his lower back 
symptomatology has worsened since then.  In order to ensure 
that his disability is rated properly, and to comply with the 
duty to assist, the Board finds that a remand is needed to 
undertake a current VA examination.

It is further noted that the question of entitlement to TDIU 
is inextricably intertwined with the issue of an increased 
rating for DDD of the lumbar spine and a decision on that 
issue must be deferred pending the results and opinions on 
examination.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure all of the 
Veteran's VA treatment records dated after 
June 2008 from the Anderson County Clinic 
in Anderson, South Carolina.

2.  The RO should then arrange for the 
Veteran to be scheduled for an appropriate 
examination to determine the current 
severity of his service-connected DDD of 
the lumbar spine, to include physical 
symptomatology, any neurological 
manifestations of the condition, and any 
effect the condition has on his 
employability.  The RO should advise the 
Veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claims.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claims.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


